Citation Nr: 9908544	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an eye disorder, 
claimed as a residual of meningitis in service.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The appellant had active service from May 1975 to May 1978.

This issue arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appellant was afforded a personal hearing at the RO in 
May 1998.


REMAND

It is initially noted that the appellant and his 
representative assert that the appellant's current eye 
problems, in essence, are related to his having had 
meningitis during his period of active service.  
Specifically, the veteran asserts that he was treated for 
meningitis in September 1975 and that he was comatose as a 
result for a period of approximately three weeks.  A clinical 
record cover sheet, dated in September 1975, is of record 
which shows that a diagnosis of meningococcal meningitis, 
treated, resolved was provided at that time.  The clinical 
record also noted that the appellant was hospitalized for 11 
days in conjunction with the above-noted diagnosed disorder.  
Treatment records related to this hospitalization are not 
shown to have been associated with the appellant's claims 
folder.  In addition, the appellant has asserted that 
following his service separation he was initially treated at 
Fort Benning, Georgia in 1978.  This treatment was apparently 
afforded the appellant as a dependent.  As is noted below, 
the appellant was subsequently afforded treatment at Fort 
Gordon, Georgia, also as a dependent.  

The only service medical records shown to be associated with 
the appellant's service are shown to be records dated in 1974 
and 1975, to include the above-mentioned clinical record 
cover sheet.  

A review of the evidence of record also shows that the 
appellant was treated on several occasions at the Noble Army 
Hospital located at Fort McClellan, Alabama in 1985 for eye 
complaints, such as decreased night vision.  Treatment 
records relating to ophthalmology treatment afforded the 
appellant at Fort Gordon, Georgia in September 1985 also show 
that the appellant had a sponsor for this afforded treatment.  

Additionally, it is noted that the appellant was treated by a 
private physician, Dr. Massey, in October 1995.  The 
physician provided a diagnosis of bilateral cone-rod 
dystrophy.  

Also of record is an acknowledgment of an inquiry regarding 
military service made to the National Personnel Records 
Center (NPRC) by the RO.  This acknowledgment, received by VA 
in September 1997, indicates that any further correspondence 
concerning the inquiry should be sent to the named office; 
specifically, Commander, U.S. Army Reserve Personnel Center, 
St. Louis, MO  63132-5200.  It does not appear that this 
named office has been contacted in an attempt to obtain 
additional service medical records of the appellant.  

To summarize, it appears that the appellant's complete 
service medical records have not been furnished by the 
appropriate service departments.  It is noted that a VA Form 
07-3101a, Request for Information, dated in February 1979, 
indicates that the appellant was assigned to an Army reserve 
unit effective September 1, 1978.  This unit was noted to be 
the 1207th U.S.A. Hospital (100B), at Tuskegee, Alabama  
36083.  Therefore, the Board finds that an attempt should be 
made to obtain all military records, to include both active 
duty and all subsequent reserve duty, associated with 
treatment received by the appellant.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be permitted to 
identify any other evidence, not already 
of record, that would be helpful to his 
claim.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  The RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records (not already of record) 
pertaining to treatment for his eye 
disorder, to include the treatment 
records.

2.  The RO should request the appellant 
to describe the circumstances of the 
treatment which he was afforded at Fort 
Benning, Georgia for his eye disorder, 
and of all other pertinent treatment 
thereafter.  The appellant should also be 
asked to supply information regarding his 
sponsor; i.e., such as a name, 
relationship, etc.  In addition, the 
appellant should be asked to supply the 
names and locations of all reserve units 
in which he has served.

3.  The RO should contact the appropriate 
source(s) in an effort to obtain all post 
service military treatment records of the 
appellant's, to include those from Fort 
Benning, Georgia.  The RO should contact 
the Commander, U.S. Army Reserve 
Personnel Center, St. Louis, MO  63132-
5200 in an effort to obtain the above-
mentioned requested service records.  The 
RO should supply this office of NPRC with 
the location of the appellant's reserve 
duty, 1207th U.S.A. Hospital (100B) at 
Tuskegee, Alabama  36083 and a copy of 
the hospital summary of the appellant's 
September 1975 treatment for meningitis.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should then readjudicate the 
issue in appellate status.

If the decision remains adverse to the veteran, he and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999), for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


